            Case 1:20-cv-04979-LGS Document 65 Filed 07/26/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
INTERNATIONAL ASSOCIATION OF                                   :
BRIDGE, STRUCTURAL, ORNAMENTAL AND :
REINFORCING IRON WORKERS UNION                                 :   20 Civ. 4979 (LGS)
LOCAL 361 and TRUSTEES of the IRON                             :
WORKERS LOCALS 40, 361 & 417 UNION                             :        ORDER
SECURITY FUNDS,                                                :
                                           Plaintiffs          :
                                                               :
                           -against-                           :
                                                               :
LOW-BID INC., PREMIER STEEL INC., J.                           :
MCNULTY ENTERPRISES and GEORGE T.                              :
MCNULTY,                                                       :
                                           Defendants.         :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, after Defendants’ default, the parties were unable to resolve their dispute

through mediation.

          WHEREAS, Defendant George McNulty has proceeded pro se (without counsel) in this

matter.

          WHEREAS, Defendants Low Bid, Inc., Premier Steel, Inc. and J. McNulty Enterprises

(the “Corporate Defendants”) may not proceed without counsel, as they are corporate entities.

See, e.g., Yu Zhang v. Aria Asian Corp., No. 18 Civ. 12330, 2019 WL 6684060, at *1 (S.D.N.Y.

Dec. 6, 2019) (“although individuals may proceed pro se, corporations, partnerships, and limited

liability companies may not appear in federal court without counsel”).

          WHEREAS, the parties submitted a consent to proceed before the assigned Magistrate

Judge in this action. This matter may not be referred to the Magistrate Judge until (1) the

Corporate Defendants are represented by counsel or (2) the Corporate Defendants are dismissed

from the case. Accordingly, it is hereby
          Case 1:20-cv-04979-LGS Document 65 Filed 07/26/21 Page 2 of 2


        ORDERED that by August 9, 2021, Plaintiffs shall file renewed default judgment papers

against the Corporate Defendants or stipulate to their dismissal from this case. It is further

        ORDERED that by July 29, 2021, Plaintiffs shall (1) serve a copy of this Order on

Defendants, (2) contact Defendant McNulty by phone to notify him of this Order and (3) file an

affidavit of service.

Dated: July 26, 2021
       New York, New York




                                                  2
